DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the amendment and comments submitted 2/16/2022.
Claims 1, 6, 7, 8 and 12 have been amended. Support for claim 1 is found in previously presented claims 4 and 5, claims 6, 7 and 12  amended to resolve dependencies, support for claim  is found in [00o8] of the amended instant specification filed 8/30/2020.
Claims 2, 4, 5, 9, and 10 have been cancelled.
Claims 14-17 have been added; support for the claim 14 is found in [0008], support for the claim 15 is found in [0035] and Fig. 6B, support for the claim16 is found in [0008], [0009], [0031] and [0035], and 17 is found in [0035],  and [0036] of the instant specification.
Claims 1, 3, 6-8 and 11-17 are currently pending.

Claim Rejections
The claim rejection of claims 1, 3, 6-8 and 11-13 are withdrawn because of the amendments to the claims filed 2/16/2022.
Allowable Subject Matter
Claims 1, 3, 6-8 and 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
a. 	The closest prior art Aramaki et al. (WO-2012137926-A 1) discloses a pressing part (arm 112) with a suction pad (suction hand 114),  but does not disclose or suggest the electrode tab being sucked by vacuum from the reference block side.  Aramaki discloses a pressing unit (arm 112) but fails to disclose or suggest a holding plate that holds a lower surface side of the electrode tab of the electric cell. Aramaki discloses a center point of the positive electrode 24 [385-386] but fails to disclose or suggest a reference position for positioning a midpoint of a line segment connecting the first reference position and the second reference position. 
	These limitations in separately or in combination would not have been obvious  to one of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARTHOLOMEW ANDREW. HORNSBY
Examiner
Art Unit 1728

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728